OFFICIAL CORRESPONDENCE

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because the proposed amendments to the claims introduce new embodiments of the claimed invention which have not been previously considered by the Examiner and would require further search and consideration which cannot be conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-AFCP 2.0 practice.

Response to Amendment
The proposed amendments to the claims filed 09 March 2021 have not been entered. All of the rejections previously set forth in the Final Office Action filed 19 January 2021 (hereinafter “Final Office Action”) are maintained herein. 
The proposed amendments to the claims, of which cancel claim 1 and move the limitations thereof into claim 12; add the former limitation(s) recited in claim 12 into claim 20; and change the dependency of claims 2-11, 17, and 18 to be upon claim 12 rather than canceled claim 1, have not been entered because the aforesaid proposed amendments introduce specific embodiments of the claimed invention which have not been previously considered by the Examiner. Specifically, the embodiments encompassed by proposed dependent claims 2-11 and 15-19 have not been previously considered in the context of dependent upon a container which is a cooling fluid expansion reservoir in automotive applications. In other words, proposed dependent 

Response to Arguments
Applicant’s arguments, see Remarks filed 09 March 2021, pages 6-10, have been fully considered but are not found persuasive and/or considered moot.
On page 7 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 103 over Mecklenburg, Applicant asserts that one of ordinary skill in the art would not have been motivated to utilize the container of Mecklenburg as an automotive cooling fluid expansion reservoir, as Mecklenburg does not disclose the level of solvent resistance required by the container to be able to house liquid coolants or that the container could be used under high temperatures and pressures associated with automotive cooling fluid expansion reservoirs. However, it is noted that the proposed amendments to the claims do not recite any features and/or material properties which would necessarily be required of said cooling fluid expansion reservoir to withstand the asserted conditions, e.g., as if it were located in a vehicle (i.e., as a radiator). The proposed amendments to the claims merely recite that the container is a cooling fluid expansion reservoir in automotive applications, and thus do not recite that it must be capable of being exposed to the solvent resistance or high temperatures and pressures as asserted; do not recite that the container is physically located in a specific area of a vehicle or is part of a vehicle at all; and do not recite or quantify the asserted levels of solvent/temperature/pressure resistance and/or corresponding material properties required therefor. In other words, the aforesaid limitation is broad such that the 
Additionally or alternatively, it is noted that Applicant’s aforesaid argument is moot, as the proposed amendments to the independent claim(s) which introduce the “cooling fluid expansion reservoir in automotive applications” limitation, previously recited in a dependent claim, have not been entered. It is noted that the same applies for Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 103 over Raetzsch. However, the Examiner has responded below to said arguments in order to facilitate compact prosecution.
On pages 8 and 9 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 103 over Raetzsch, Applicant asserts that Raetzsch does not “mention, prompt, or even suggest that their composition would have the solvent resistance to 
Second, it is noted that Raetzsch explicitly recites (see paragraph 27 of Final Office Action; col 10, lines 22-29 of Raetzsch): “A further preferred area of use of blow-molded polyolefin parts is the motor vehicle industry, in which blow-molded parts are used especially as air intake fittings and manifolds for air filters, air ducts for heating and air conditioning, brake fluid containers, window washer containers, overflow containers for radiators, pressure equalizing containers, expansion bellows, timing chain covers, spiral pipes and defroster nozzles”. As is clear from the foregoing excerpt, Raetzsch explicitly teaches that the containers may be overflow containers for radiators, pressure equalizing containers, and expansion bellows, among others, of which one of ordinary skill in the art recognizes are containers or structures which are exposed to the conditions which Applicants are asserting said containers would not be capable of withstanding. Furthermore, it is the Examiner’s position that both “an overflow container for radiators”, as well as “pressure equalizing containers”, respectively, read on “a cooling fluid expansion reservoir in automotive applications” in light of all the claim deficiencies identified herein. For at least this reason, Applicant’s argument is not found persuasive, and it is clear to the Examiner that the disclosure of Raetzsch clearly indicates that it was known in the art prior to the effective filing date of the invention to 
On pages 9 and 10 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 103 over Raetzsch, Applicant asserts that the claimed MFI of the thermoplastic composition of less than 0.3 g/10 min would not have been inherently exhibited by the polypropylene blend (composition) disclosed by Raetzsch, because there are many combinations of components and ranges that could be selected from the disclosure of Raetzsch that would not result in a composition having said MFI of less than 0.3 g/10 min; as well as because certain disclosed Examples in Raetzsch do not meet the aforesaid MFI limitation. However, first, it is noted that the inherency rationale as set forth in the grounds of rejection is not based on every potential combination of components and ranges encompassed within the disclosure of Raetzsch, but rather, is based on the composition of Raetzsch as set forth in the grounds of rejection, of which (the selection of the components and the amounts) would have been obvious to one of ordinary skill in the art given that each of the components and ranges for said components in the composition are explicitly disclosed/taught by Raetzsch (see grounds of rejection as set forth in the Final Office Action), where said composition is disclosed as suitable for forming blow molded cooling fluid expansion containers and containers related thereto (see MPEP 2143(I)(E), 2144.07, 2131.02(II)). Applicant has not provided any reasoning or rationale as to why one of ordinary skill in the art would have found it nonobvious to have selected the components of the blend as set forth in the grounds of rejection.
Furthermore, Applicant has not provided any factually supported objective evidence to indicate or otherwise suggest that the composition of Raetzsch as set forth in the grounds of rejection would not have inherently exhibited the claimed MFI of less than 0.3 g/10 min, of which is the burden Applicant bears once a prima facie case of either anticipation or obviousness is established (see MPEP 2112(V)). Applicant has merely stated that this would not be the case, of which constitutes an argument of counsel (see MPEP 2145), of which cannot take the place of factually supported objective evidence. 
Additionally, Applicant has merely asserted that other compositions taught by Raetzsch in the disclosed Examples, of which do not exhibit the claimed MFI, constitute evidence that the composition as set forth in the grounds of rejection would also not exhibit the claimed MFI. However, Applicant’s attention is directed to MPEP 2123(II), which states that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclose or nonpreferred embodiments. As such, the disclosure in Raetzsch of an exemplary polypropylene composition which exhibits an MFI outside of the claimed range does not constitute evidence that the composition disclosed by Raetzsch in the broad disclosure as set forth in the grounds of rejection would not inherently exhibit the claimed MFI of less than 0.3 g/10 min. Additionally, it is noted that Raetzsch teaches that propylene polymers A and B which form the blend (and are inclusive of the additives/reinforcing materials contained therein) may have respective MFIs of as low as 0.1 and 0.05 g/10 min, respectively. 
For at least the foregoing reasons, Applicant’s arguments are not found persuasive.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782